Exhibit 21(a) PPL Corporation Subsidiaries of the Registrant As of December 31, 2007 Company Name State or Jurisdiction of Business Conducted under Same Name Incorporation/Formation PPL Electric Utilities Corporation Pennsylvania PPL Energy Funding Corporation Pennsylvania PPL Energy Supply, LLC Delaware PPL Investment Corporation Delaware PPL Global, LLC Delaware PMDC International Holdings, Inc. Delaware PPL EnergyPlus, LLC Pennsylvania PPL Generation, LLC Delaware PPL Susquehanna, LLC Delaware WPD Holdings Ltd. United Kingdom
